Citation Nr: 1704567	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-23 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent prior to November 7, 2014 and 70 percent thereafter for anxiety disorder, not otherwise specified, (claimed as posttraumatic stress disorder).

3.  Entitlement to an initial rating in excess of 30 percent for pseudofolliculitis.

4.  Entitlement to an inial compensable rating for allergic rhinitis, status post sinus surgery (claims as sinus condition).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to November 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal of January 2010, June 2012, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the January 2010 rating decision, the RO granted service connection for anxiety disorder, and assigned a 10 percent rating, effective June 5, 2008.  

Thereafter, in the June 2012 rating decision, service connection was granted for pseudofolliculitis and a 30 percent rating was assigned, effective July 22, 2011.

In the September 2013 rating decision, the RO denied service connection for hearing loss and granted service connection for allergic rhinitis, status post sinus surgery and assigned a noncompensable rating, effective October 26, 2012.

The issues of entitlement to initial increased ratings for anxiety and pseudofolliculitis were before the Board in August 2014, at which time they were remanded for additional evidentiary development.  

Thereafter, in a February 2015 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's anxiety disorder to 30 percent, effective June 5, 2008 and to 70 percent, effective November 7, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but additional evidentiary development is required prior to adjudicating the claims on appeal.

In January 2017, a Social Security Administration (SSA) Data Inquiry was associated with the claims.  See VBMS SHARE Print Screens, received 01/12/2017.  The Inquiry indicated that the Veteran applied for SSA benefits, which had been denied.  That notwithstanding, it does not appear that efforts were made to retrieve SSA records.  As the SSA records are not on file and may be relevant to the claims on appeal, the AOJ must attempt to obtain them on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).

Lastly, the Board observes that in the Veteran's March 2014 substantive appeal, he requested a copy of his August 2013 VA hearing examination report.  See VBMS VA 9 Appeal to Board of Appeals, received March 21, 2014.  The evidence does not demonstrate that the appellant's request has been fulfilled.  On remand, copy of the August 2013 VA hearing examination report should be forwarded to the Veteran.  Moreover, in that same communication, the Veteran indicated that he wanted another hearing test.  The Board finds that this statement implies a worsening of his symptoms since the last audiologic examination almost four years ago.  As such, another examination should be arranged.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  Any negative search should be noted in the record and communicated to the Veteran.

2.  Forward a copy of the August 2013 VA hearing examination report to the Veteran.

3.  Schedule the Veteran for a VA audiologic examination.  All necessary testing should be conducted.  The examiner should note how the Veteran's hearing loss impairs him in his daily life.  

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




